Case 3:19-cv-00033-NKM-JCH Document 54 Filed 06/11/21 Page 1 of 8 Pageid#: 246




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF VIRGINIA
                                CHARLOTTESVILLE DIVISION

   CRAIG GRAVES,
                                                             CASE NO. 3:19-cv-00033
                                     Plaintiff,

                              v.                              MEMORANDUM OPINION

   C.E. TAYLOR and R.E. MCKNIGHT,
                                                              JUDGE NORMAN K. MOON
                                     Defendants.



        Plaintiff Craig Graves brought a three-count complaint alleging civil rights violations

 against two officers involved in his arrest and subsequent prosecution. The Court has dismissed

 Graves’ two false arrest counts as untimely and duplicative. All that remains is Graves’ claim for

 malicious prosecution. Because this matter is before the Court on McKnight’s motion to dismiss,

 the Court will assume the truth of all factual allegations in Graves’ amended complaint and draw

 all reasonable inferences in his favor.

        On August 26, 2015, Graves was a passenger in his daughter’s car en route to a

 dealership for an oil change. Dkt. 32 (Am. Compl.) ¶ 3. Shortly after arriving at the dealership,

 he went around to the driver’s side of the vehicle and sat down. Id. ¶¶ 6–7. With the car door

 open and his feet on the ground, he removed the oil change sticker from the windshield. Id. He

 alleges that, “[a]t that point, several officers including McKnight approached [him] with their

 guns drawn pointing at his head. Detective McKnight grabbed Mr. Graves’ mouth and stretched

 it as far as it could be stretched, apparently looking for drugs.” Id. ¶¶ 8–9. Then Graves “was

 removed from the car, thrown to the ground and handcuffed by defendant McKnight.” Id. ¶ 10.




                                                   1
Case 3:19-cv-00033-NKM-JCH Document 54 Filed 06/11/21 Page 2 of 8 Pageid#: 247




        Graves asserts that the officers were part of a drug task force apparently targeting him.

 Id. ¶ 11. He claims that the officers conducted “an illegal warrantless search” of the car. Id. ¶ 12.

 Graves also states that he “was charged with driving on a suspended permit as a habitual

 offender though [he] did not drive to the [] dealership and no one, including defendant McKnight

 saw him drive.” Id. ¶ 13. Graves alleges that “McKnight, who never saw [him] driving, arrested

 him without probable cause, and without a warrant, for an offense that was not committed in his

 presence, and which he knew [Graves] did not commit, thereby depriving [Graves] of his 4th and

 14th Amendment rights.” Id. ¶ 27.

        On September 29, 2016, Graves was tried on the charge of driving on a suspended

 license while being a habitual offender. Id. ¶ 14. At trial, Detective Taylor testified that he

 observed Graves driving by a traffic circle near the dealership, and that he recognized Graves as

 a habitual offender though they had never met. Id. ¶¶ 14–18. Graves asserts that this was a

 deliberately false statement. Id. ¶ 19. He was found guilty. Id. ¶ 20. 1 Graves was denied bond

 and began serving his sentence, during which time he alleges that he was beaten and assaulted by

 other inmates. Id. ¶¶ 20–22. On March 16, 2017, another Culpeper County Circuit Court judge

 set aside Graves’ conviction and ordered a new trial. Id. ¶ 23. At trial on June 7, 2017, that judge

 granted Graves’ motion to strike Detective Taylor’s testimony and determined it to be “not

 credible,” and found Graves not guilty. Id. ¶¶ 22–24.




         1
           While Graves asserts that he was found guilty of this charge on September 26, 2016,
 that date appears to be a typo given the earlier allegation that his trial occurred on September 29,
 2016. Am. Compl. ¶¶ 14, 20. The docket sheet of the Culpeper County Circuit Court for this
 charge, Case No. CR15000407-01, of which this Court can take judicial notice, also reflects that
 trial occurred on September 29, 2016.

                                                   2
Case 3:19-cv-00033-NKM-JCH Document 54 Filed 06/11/21 Page 3 of 8 Pageid#: 248




        On June 7, 2019, Graves filed a three-count complaint against officers C.E. Taylor and

 R.E. McKnight. 2 After delays in service of the complaint, Defendant McKnight is the only

 defendant before the Court. 3

        In December 2020, the Court heard argument on McKnight’s motion to dismiss Graves’

 original complaint. The Court granted Graves’ request to amend his complaint to bring his claim

 for malicious prosecution in Count II under the Fourth and Fourteenth Amendments, instead of

 the Fifth Amendment as originally alleged. Dkts. 29, 33. Thereafter, Graves filed his amended

 complaint. Dkt. 32.

        Upon McKnight’s motion to dismiss Graves’ amended complaint, the Court held that

 Count I—which raised false arrest and false imprisonment claims—must be dismissed as

 untimely. Dkt. 46 at 4–5. The Court further held that Count III (entitled “False Arrest”) should

 be dismissed as duplicative, as agreed by the parties. Id. at 7. However, the Court rejected

 McKnight’s argument that Count II (malicious prosecution) should be dismissed on the grounds

 that the complaint had failed to more specifically allege that the claim was brought pursuant to

 42 U.S.C. § 1983. Id. at 6. The Court permitted McKnight leave to file another motion to dismiss

 Count II, which has been fully briefed and is ripe for disposition. Dkts. 47, 48, 51, 52. 4




        2
           Graves initially filed this suit in the Eastern District of Virginia, which transferred the
 case to this District shortly thereafter. Dkts. 1–3.
        3
           After Graves failed to serve Defendants within the time allowed by the Federal Rules of
 Civil Procedure, the Court issued a show cause order why the case should not be dismissed for
 failure to prosecute. Dkts. 4, 5. Graves sought several weeks to serve Defendants which the
 Court allowed, and then granted another extension. Dkts. 6, 7. Graves ultimately served
 Defendant McKnight, but did not accomplish service on Defendant Taylor who was no longer
 employed by the Culpeper Police Department. Dkts. 10–12. The Court thereafter withdrew its
 show cause order. Dkt. 19. Graves never served Taylor.
        4
            The Court concludes that this motion is suitable for disposition without oral argument.

                                                   3
Case 3:19-cv-00033-NKM-JCH Document 54 Filed 06/11/21 Page 4 of 8 Pageid#: 249




        A motion to dismiss pursuant to Rule 12(b)(6) tests the legal sufficiency of a complaint

 to determine whether a plaintiff has properly stated a claim. The complaint’s “[f]actual

 allegations must be enough to raise a right to relief above a speculative level,” Bell Atl. Corp. v.

 Twombly, 550 U.S. 544, 555 (2007), with all allegations in the complaint taken as true and all

 reasonable inferences drawn in the plaintiff’s favor, King v. Rubenstein, 825 F.3d 206, 212 (4th

 Cir. 2016). A motion to dismiss “does not, however, resolve contests surrounding the facts, the

 merits of a claim, or the applicability of defenses.” Id. at 214. Rule 12(b)(6) does not require

 “heightened pleading of specifics,” instead the plaintiff must plead “only enough facts to state a

 claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. Still, “only a complaint

 that states a plausible claim for relief survives a motion to dismiss.” Ashcroft v. Iqbal, 556 U.S.

 662, 679 (2009).

        A § 1983 claim for malicious prosecution is “‘founded on a Fourth Amendment seizure

 that incorporates elements of the analogous common law tort of malicious prosecution.’” Massey

 v. Ojanit, 759 F.3d 343, 356 (4th Cir. 2014) (quoting Lambert v. Williams, 223 F.3d 257, 262

 (4th Cir. 2000)). To state such a Fourth Amendment claim, the Fourth Circuit has “required that

 [1] the defendant have seized plaintiff pursuant to legal process that was not supported by

 probable cause and [2] that the criminal proceedings have terminated in plaintiff’s favor.”

 Durham v. Horner, 690 F.3d 183, 188 (4th Cir. 2012) (internal quotation marks omitted)

 (emphasis added). 5

        McKnight argues that Graves’ malicious prosecution claim should be dismissed because

 there are no allegations in the complaint that he “fabricated any evidence in this case,” or that he




        5
          The parties do not dispute that Graves has satisfied the second element of this claim,
 that criminal proceedings terminated in his favor.
                                                  4
Case 3:19-cv-00033-NKM-JCH Document 54 Filed 06/11/21 Page 5 of 8 Pageid#: 250




 even testified at Graves’ trial. Dkt. 48 at 6. In McKnight’s view, the “only factual allegations”

 against him are that, on August 26, 2015, he, “with other officers, approached [Graves] with

 guns drawn, and that [] McKnight searched [Graves’] mouth for drugs, ‘threw’ [Graves] to the

 ground and handcuffed him, and arrested him without probable cause.” Id. McKnight contends

 that “[t]hese facts only relate to [Graves’] false arrest and/or false imprisonment claims under

 Counts I and III of the Amended Complaint, which have already been dismissed as barred by the

 applicable statute of limitations.” Id.

         Significantly, and in addition to the other factual allegations referenced by McKnight,

 Graves has also alleged that McKnight arrested him “without probable cause, and without a

 warrant.” Dkt. 32 ¶ 27 (emphasis added). Thus, Graves has planted his claims against McKnight

 firmly in the category of false arrest, rather than malicious prosecution. As the Fourth Circuit

 has explained the distinction, “[a] claim for false arrest alleges that a warrantless arrest lacked

 probable cause; a claim for malicious prosecution alleges that an arrest made pursuant to a

 warrant lacked probable cause.” Smith v. Munday, 848 F.3d 248, 257 (4th Cir. 2017) (citing

 Brooks v. City of Winston-Salem, 85 F.3d 178, 181–82 (4th Cir. 1996)); see also Harrington v.

 City of Nashua, 610 F.3d 24, 32 (1st Cir. 2010) (“Where, as here, a person is arrested without a

 warrant and before the issuance of any legal process, that arrest does not form part of a Fourth

 Amendment seizure upon which a section 1983 malicious prosecution claim may be

 premised.”); Howlett v. Hack, 794 F.3d 721, 728 (7th Cir. 2015) (noting that “a warrantless

 arrest cannot serve as the basis for a malicious prosecution action” based on Fourth Amendment

 rights) (quotation marks omitted); Singer v. Fulton County Sheriff, 63 F.3d 110, 117 (2d Cir.

 1995) (“In this case, Singer’s arrest cannot serve as the predicate deprivation of liberty because

 it occurred prior to his arraignment and without a warrant, and was therefore not ‘pursuant to

 legal process.’”) (citation omitted).
                                                   5
Case 3:19-cv-00033-NKM-JCH Document 54 Filed 06/11/21 Page 6 of 8 Pageid#: 251




        In this case, Graves has failed to allege any non-conclusory allegations of fact

 concerning McKnight’s involvement in the seizure of Graves “pursuant to legal process,” which

 would support a § 1983 malicious prosecution claim. See Dkt. 32 ¶¶ 8–24, 30–34. 6 Nor does the

 complaint allege that McKnight sought to bring charges against Graves for driving on a

 suspended permit as a habitual offender, id. ¶¶ 13–14, or that McKnight (as opposed to Taylor)

 fabricated any evidence concerning Graves, id. ¶¶ 15–24, 26. Indeed, the only non-conclusory

 allegations of fact concerning McKnight’s involvement describe him “arrest[ing] [Graves]

 without probable cause, and without a warrant,” id. ¶ 27, and describe the manner of that

 warrantless arrest, id. ¶¶ 8–13. 7

        Nor do the few sparse, conclusory statements about Defendants’ joint conduct support

 McKnight’s seizure of Graves or involvement in any continued detention “pursuant to legal

 process.” E.g., id. at p. 1–2 (charging “illegal conduct of defendants Taylor and McKnight in

 knowingly, willfully, falsely, and maliciously charging plaintiff Graves with crimes he did not

 commit, arresting him without probable cause and depriving him of his liberty for seven


        6
         And again, because Graves has not served Taylor, McKnight is the only remaining
 defendant.
        7
           Graves’ reliance on Brooks to support his malicious prosecution claim is misplaced.
 Dkt. 51 at 1–2. There, “the allegations contained in Brooks’ complaint d[id] not specify whether
 his arrest was made pursuant to a warrant,” so the Fourth Circuit “considere[d] the timeliness of
 Brooks’ claims under both scenarios.” 85 F.3d at 182. The Fourth Circuit clearly explained, to
 the extent Brooks challenged “a warrantless arrest unsupported by probable cause”—as Graves
 does here—his claim “accru[ed] on the date of his arrest” and was untimely. Id. at 182–83. By
 contrast, the court separately considered Brooks’ alternative claim that he sought “money
 damages, occurring after the issuance of process or arraignment, for an unconstitutional seizure
 that was accomplished pursuant to a warrant and prolonged after Officer Barker knew or should
 have known Brooks was innocent.” Id. at 183. Such a claim for “unconstitutional arrest or
 confinement imposed pursuant to legal process” was a claim “most analogous to the common-
 law tort of malicious prosecution.” Id. Unlike Brooks, in this case Graves clearly alleged that
 McKnight arrested him without probable cause and without a warrant, which would relate to a
 claim of false arrest but not malicious prosecution for “unconstitutional arrest or confinement
 imposed pursuant to legal process.” Id. (emphasis added).

                                                 6
Case 3:19-cv-00033-NKM-JCH Document 54 Filed 06/11/21 Page 7 of 8 Pageid#: 252




 months”); id. at ¶¶ 28, 29, 31. Those allegations are devoid of any factual content, and the Court

 does not accept the truth of conclusory allegations or allegations stating legal conclusions. Iqbal,

 556 U.S. at 679 (“While legal conclusions can provide the framework of a complaint, they must

 be supported by factual allegations.”).

        For the reasons stated in this Court’s prior memorandum opinion, Graves’ false arrest

 and false imprisonment claims against McKnight were time-barred. Dkt. 46. While a claim of

 malicious prosecution was not time-barred per se, id. at 5 n.5, Graves has not stated a claim for

 malicious prosecution against McKnight. He has only alleged that McKnight effected a

 warrantless arrest of him without probable cause. While such allegations might have supported a

 timely false arrest claim, they do not constitute a “seizure pursuant to legal process” as required

 to support a malicious prosecution claim under § 1983. Nor has Graves alleged nonconclusory

 facts as would otherwise support such claim against McKnight. 8 Accordingly, the Court will

 grant McKnight’s supplemental motion to dismiss, Dkt. 47, and will dismiss Graves’ amended

 complaint, Dkt. 32, in an Order to follow.




        8
            In his opposition to McKnight’s supplemental motion to dismiss, Graves for the first
 time attached a the nearly-100 page trial transcript of the June 7, 2017 hearing. See Dkt. 51-1. In
 his opposition brief, Graves also “proffer[ed]” certain additional facts concerning McKnight’s
 involvement in his arrest and subsequent prosecution. Dkt. 51 at 1–2. But any such facts are not
 properly before the Court. Graves cannot amend his complaint by reference by raising points in
 a brief opposing a motion to dismiss. Marks v. Dann, 600 F. App’x 81, 89 (4th Cir. 2015) (per
 curiam) (unpublished) (holding that district court properly refused to consider on Rule 12(b)(6)
 analysis “additional allegations and documents” first submitted in plaintiff’s “brief in opposition
 to [defendant’s] motion to dismiss,” rather than “with [plaintiff’s] original complaint,” including
 transcripts from an underlying litigation, when such materials “were available to him when he
 first filed his complaint”).

                                                  7
Case 3:19-cv-00033-NKM-JCH Document 54 Filed 06/11/21 Page 8 of 8 Pageid#: 253




      The Clerk of Court is directed to send this Memorandum Opinion to all counsel of record.

       ENTERED this ______
                     11th day of June, 2021.




                                             8
